DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Claims 1-7, 10-15 and 18-19 have been canceled, and claims 8-9, 16-17 and 20-40 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 16-17 and 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al. (US 2008/0260831; IDS ref.) in view of Dall’Olmo et al. (2014, BioMed Research International) and Conklin et al. (2002, Medical Engineering).

Regarding claim 9, Badylak et al. teach non-dialyzed or non-cross-linked ECM (para. 14-15, 17, 41).
Regarding claim 16, Badylak et al. teach that the ECM is derived from mammalian tissue including a pig or a cow (para. 14; p.14, claims 4-5).
Badylak et al. do not teach that the ECM is derived from vascular adventitial tissue or aortic or arterial adventitial tissue, or an arterial adventitia (RE: claims 8, 16-17, 23, 25, 27, 34 and 40).
However, since Badylak et al. teach that the ECM is isolated from any tissue of an animal, and blood vessel-derived acellular matrix is known in the art according to Dall’Olmo et al. (see entire document) and a porcine common carotid artery decellularized by enzymatic and detergent treatments according to Conklin et al. (see entire document), one skilled in the art would recognize that blood vessel including aorta or arteries as a source for the ECM. Thus, it would have been obvious to a person skilled in the art to use aorta as a source of ECM for the composition of Badylak et al. with a reasonable expectation of success.
Regarding the process steps, i.e. devitalized, acid-protease-digested, or the vascular adventitial tissue delaminated from the medial layer (claims 8, 25, 34), these 
Regarding claims 30-32, while the cited references do not particularly teach the limitation, however, the limitations of the instant claims are directed to the properties of the ECM derived from arterial or aortic adventitial tissue. Since the ECM composition of Badylak in view of Dall’Olmo and Conklin is substantially similar, if not identical, to the claimed product, the properties of the ECM composition of the combined teachings would be the same as the properties of the claimed product.
Regarding the new transitional phrase of “consisting essentially of” in claim 8, 25 and 34, the phrase is interpreted as “comprising” because there is no clear indication in the specification or claims of what the basic and novel characteristics actually are (see MPEP§2111.03(III)). Thus, the “consisting essentially of” has been interpreted as equivalent to “comprising” in the instant claims.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Amendment/Argument
The declaration under 37 CFR 1.132 filed 11/3/2021 was sufficient to overcome the rejection of claims 8-9, 16-17 and 20-40 based upon Badylak et al. in view of Dall’Olmo et al., Conklin et al. and Stegemann et al. as set forth in the last Office action. The declaration shows evidence supporting the unexpected results of the ECM prepared from the adventitial layer compared to collagen or fibrin: the adventitial ECM was able to sprout cells in the ex vivo culture of human vasa vasorum whereas collagen hydrogel was not. 
However, the claim rejection under 35 USC §103 based on Badylak et al. in view of Dall’Olmo et al. and Conklin et al. (the 1st 103 rejection) is maintained based on the interpretation of the transitional phrase of “consisting essentially of”.
Previously applicant has amended the claims to replace the transitional phrase of “comprising” with “consisting essentially of”. As discussed in the above claim rejection, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising” in the absence of indication in the specification or claims of what the basic and novel characteristics actually are.
Applicant is advised to use a transitional phrase of “consisting of” instead of “consisting essentially of” as the Examiner suggested in the previous OA, and the use of “consisting of” in the claims would overcome the claim rejection based on Badylak, Dall’Olmo and Conklin (i.e. the first claim rejection), and the claimed invention would be allowable.


Conclusion
No claim is allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632